Two judgments of the Supreme Court, Nassau County, entered March 26, 1975 and April 18, 1975, respectively, and an order of the same court, entered September 17, 1974, affirmed, without costs or disbursements. In our opinion, appellant’s claims at the trial, and its contentions on appeal, were founded on suspicion and not on evidence. Further, the method of valuation of the ticket stock was rational, objective and for appellant’s benefit. We have examined appellant’s other contentions and find them to be without merit. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.